                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


United States of America,
                                             Case No. 2:13-cr-20358
                       Plaintiff,            Hon. Matthew F. Leitman

vs.

Subha S. Reddy,

                       Defendant.


          Amendment to Preliminary Order of Forfeiture
           (ECF No. 109) and Final Order of Forfeiture



      The Court entered a Preliminary Order of Forfeiture at ECF No.

109, the terms of which are incorporated herein by this reference. The

government filed an application requesting that the Preliminary Order

of Forfeiture be amended to withdraw the following property from

forfeiture:

      The real property located at 981 Keaton Dr., Troy, Michigan, and
      being more fully described as:

      Lot 5, Troy Keaton Manor Subdivision, according to the Plat
      thereof as recorded in Liber 178, Pages 38, 39 and 40 of Plats,
      Oakland County Records.
     Commonly known as: 98I Keaton Dr., Troy, Michigan

     Tax Parcel No: 88-20-04-156-001
     Titled to: Subha Reddy.

(hereinafter “Keaton Drive Property”) because the government agreed to

accept a restitution lien on the Keaton Drive Property limited to

$150,000, in lieu of forfeiting the Keaton Drive Property, pursuant to a

Stipulated Order Withdrawing Petition and Dismissing Ancillary Case

No. 19-mc-50883, entered by the Court on June 24, 2019 (19-mc-50883,

ECF No. 3) (hereinafter referred to as the “Stipulated Order”).

     Based upon the government’s application, the Stipulated Order,

and the record in this case and in the ancillary case, the Court finds there

is good cause to grant the government’s application.

     NOW THEREFORE, IT IS ORDERED, ADJUDGED AND

DECREED THAT the Preliminary Order of Forfeiture at ECF No. 109 is

amended as follows:

   The Keaton Drive Property is withdrawn from the Preliminary

     Order of Forfeiture at ECF No. 109.

     IT IS FURTHER ORDERED that, except as amended above, the

forfeiture to the United States of all other property listed in the

Preliminary Order of Forfeiture at ECF No. 109 including, but not

                                     2
limited to, the real property located at 21999 Farmington Road, Farmington,

Michigan is FINAL. The United States has clear title to all of the property listed

in the Preliminary Order of Forfeiture, except the Keaton Drive Property, and the

Attorney General, and the United States Marshals Service are authorized to dispose

of all such forfeited property in accordance with law.

      The Court shall retain jurisdiction to enter any orders necessary to

amend or enforce this Order.

      IT IS SO ORDERED.

                                       /s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: January 28, 2020


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on January 28, 2020, by electronic means and/or ordinary
mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9764




                                         3
